Dykman, J.:
This is an appeal from a judgment in favor of the plaintiff against the defendant.
*545Tbe action was for tbe recovery of damages to property resulting from the construction and operation of tbe defendant’s elevated railroad and to restrain its operation.
Tbe trial was before a judge without a jury and we find no error in the' record.
The portion of tbe judgment which provides for an injunction would be erroneous if it was absolute and tbe proceedings for tbe condemnation of tbe property bad been instituted previous to tbe commencement of tbe action.
.But such proceedings were instituted subsequently to tbe commencement of tbe action, and the restraining portion of the judgment will become inoperative upon the payment of the sum of money awarded.
Under such circumstances we see no reason for a reversal of the judgment.
The judgment should be affirmed, with costs.
CulleN and Peatt, JJ., concurred.-
Judgment affirmed, with costs.